1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT

2
                                                                        EASTERN DISTRICT OF WASHINGTON



                                                                         Jan 02, 2020
3                                                                            SEAN F. MCAVOY, CLERK



4                           UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF WASHINGTON

6    KENNETH P. 1,                                      No. 1:19-CV-03148-MKD

7                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
8    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
9    ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
10   SECURITY,                                          ECF Nos. 13, 14

11
                           Defendant.
12            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 14,

13   of the above-captioned matter to the Commissioner for additional administrative

14   proceeding pursuant to sentence four of 42 U.S.C. § 405(g). Attorney Victoria

15   Chhagan represents Plaintiff. Attorney Sarah Martin represents Defendant. The

16   parties have consented to proceed before a magistrate judge. ECF No. 6. After

17   consideration, IT IS HEREBY ORDERED that:

18

19   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

20   identifies them by only their first names and the initial of their last names.



     ORDER - 1
1          1. The parties’ Stipulated Motion for Remand, ECF No. 14, is GRANTED.

2          2. The above-captioned case be REVERSED and REMANDED to the

3    Commissioner of Social Security for further administrative proceeding pursuant to

4    sentence four of 42 U.S.C. § 405(g).

5          On remand, the parties stipulate that the ALJ will:

6          (1) Reevaluate Dr. Kim’s opinion;
           (2) Reevaluate the testimony of Plaintiff and his mother;
7          (3) Obtain supplemental vocational expert evidence, if necessary;
           (4) Conduct a new hearing; and
8          (5) Issue a new decision after a de novo review.

9    ECF No. 14 at 1-2.

10         3. Judgment shall be entered for PLAINTIFF.

11         4. Plaintiff’s Motion for Summary Judgment, ECF No. 13, is STRICKEN

12   AS MOOT.

13         5. Upon proper presentation, this Court consider Plaintiff’s application for

14   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

15         The District Court Executive is directed to enter this Order, enter

16   Judgment, forward copies to counsel, and CLOSE THE FILE.

17         DATED January 2, 2020.
                                   s/Mary K. Dimke
18                                 MARY K. DIMKE
                          UNITED STATES MAGISTRATE JUDGE
19

20



     ORDER - 2
